United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1211
                       ___________________________

                                Brenda Mulholland

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Mastercard Worldwide; The Hartford; Hartford Life Group Insurance Company

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: October 16, 2015
                             Filed: October 21, 2015
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Brenda Mulholland appeals the district court’s adverse grant of summary
judgment in her action under the Employment Retirement Income Security Act
(ERISA). The district court determined that Mulholland’s lawsuit challenging the
termination of long term disability (LTD) benefits was time-barred, based on
Heimeshoff v. Hartford Life & Accident Ins. Co., 134 S. Ct. 604 (2013). Under
Mulholland’s LTD plan, legal action of any kind could not be brought more than three
years after proof of disability was required to be filed “unless the law in the state
where [the plan participant] live[s] allows a longer period of time.” Upon de novo
review, see Munro-Kienstra v. Carpenters’ Health & Welfare Trust Fund of St. Louis,
790 F.3d 799, 802 (8th Cir. 2015), we agree with Mulholland that the district court
overlooked the critical distinction between the contractual limitations provision in this
case and the provision addressed in Heimeshoff. Specifically, the provision in
Heimeshoff did not contain the additional language allowing a participant to file suit
beyond three years if the law of the state provided for a longer period, and thus we
conclude that the instant suit was not time-barred. This court has held that in Missouri
the applicable limitations period for ERISA actions is the ten-year limitations period
in Mo. Rev. Stat. § 516.110(1). See Johnson v. State Mut. Life Assurance Co. of Am.,
942 F.2d 1260, 1261-62, 1266 (8th Cir. 1991) (en banc) (because ERISA contains no
statute of limitations for actions to recover benefits under an employee benefit plan,
looking to state law for most analogous statute of limitations). This court
subsequently determined that Johnson was binding, where the ERISA-governed
benefit plan contained a contractual limitations period nearly identical to the one here.
See Harris v. The Epoch Group, L.C., 357 F.3d 822, 824-26 (8th Cir. 2004) (applying
§ 516.110(1)’s longer limitations period where contractual limitations provision
prohibited filing suit unless it was brought within three years from expiration of time
within which proof of loss was required “or such longer period as required by
applicable state laws”). The judgment of the district court is reversed, and we remand
for the district court to consider in the first instance the parties’ arguments on the
merits.
                         ______________________________




                                          -2-